Citation Nr: 1518093	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-36 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for deviated nasal septum.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and hiatal hernia.

9.  Entitlement to an initial rating in excess of 20 percent for hypertension.

10.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, W.D., and H.D.H.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board acknowledges that the TDIU claim was not formally adjudicated below.  However, the Board has concluded the issue is properly before it for appellate consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and must be addressed in further adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in May 2013, and before the undersigned Veterans Law Judge (VLJ) in February 2015.  Transcripts of both hearings are of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's right knee, deviated nasal septum, sleep apnea, gastrointestinal disorder, hypertension, and TDIU claims.  Accordingly, these claims REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current PTSD, major depressive disorder, and panic disorder without agoraphobia developed as a result of his active service.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current low back disorder of lumbar spondylosis developed as a result of his active service.

3.  The competent medical evidence reflects the Veteran does not currently have a chronic right hip or right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD, major depressive disorder, and panic disorder without agoraphobia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for a grant of service connection for lumbar spondylosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a grant of service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for a grant of service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As to the Veteran's right hip and right ankle claims, the Veteran was sent pre-adjudication notice as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), via letters dated in April 2010 and October 2011.  These letters informed the Veteran of the information and evidence used by VA to support a service connection claim, as well as for determining disability rating(s) and effective date(s) should service connection be established; what information and evidence he must submit and what information and evidence will be obtained by VA.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims to include from his accredited representative have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied for the right hip and right ankle claims.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the May 2013 and February 2015 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested regarding these claims.  Moreover, he was accorded VA medical examinations in July 2010 and August 2013 which  essentially concluded the Veteran did not have a chronic right hip or right ankle disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Although the Veteran has criticized the adequacy of his VA examinations, to include the etiology opinions promulgated for other claims, the Board finds that the physical examination findings as to the claimed right hip and ankle disorders appear accurate and consistent with the other evidence of record.  Accordingly, the Board finds that these examinations are adequate for resolution of these claims.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned May 2013 and February 2015 hearings, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the aforementioned hearings, both the DRO and the undersigned VLJ accurately noted the issues being discussed, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Acquired Psychiatric Disorder

The Veteran essentially contends that he developed symptoms of depression and anxiety while on active duty.  He has also contended that these symptoms developed as a result of in-service stressors of seeing fellow soldiers assaulting other soldiers; as well as being harassed and physically assaulted himself by a superior.  He has provided details in his statements and hearing testimony regarding these stressors.

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

The Board observes that there is no indication of the claimed in-service stressors in the Veteran's service records.  Despite the foregoing, the Board also observes that the Veteran's account of his purported in-service stressors, to include his hearing testimony, appears credible.  Moreover, he has provided supporting lay statements from fellow soldiers regarding these stressors; as well as supporting testimony at the February 2015 hearing.  He also submitted lay statements from family members attesting to the personality changes and purported symptoms of anxiety and depression that developed while he was on active duty.  Therefore, for the purposes of this case, the Board finds that these purported stressors are credible.

The Board further notes that the Veteran submitted statements from a private psychiatrist dated in 2009 and 2010 which, in essence, attributed the Veteran's current acquired psychiatric disorder to the aforementioned in-service stressors.  Diagnoses included major depression, recurrent, severe; panic disorder without agoraphobia; and PTSD.  Similarly, a July 2011 VA mental disorders examination diagnosed PTSD, major depressive disorder, and panic disorder without agoraphobia.  Moreover, the VA examiner opined that the Veteran's PTSD developed in response to his series of traumatic experiences while in service; and his major depressive disorder and panic disorder developed primarily from the debilitating effects of his PTSD.

The Board acknowledges that it appears the Veteran was scheduled for another VA examination regarding this claim, but did not appear.  He did submit a private medical statement that further evaluations would be harmful.  In an event, the Board cannot ignore the fact that there are competent medical opinions which relate the etiology of his current psychiatric disorder to his purported in-service stressors, and which the Board has found to be credible.  Moreover, the law mandates resolving all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In pertinent part, the Court held in Alemany v. Brown, 9 Vet. App. 518 (1996), that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran's current PTSD; major depressive disorder; and panic disorder without agoraphobia developed as a result of his active service.  Therefore, service connection is warranted for this disability.

Analysis - Low Back Disorder

The Veteran essentially contends that he developed recurrent back pain while on active duty as a result of injuries sustained from performing parachute landings.  

The Board observes that the Veteran's service treatment records do not appear to contain any entries regarding low back problems, and that his spine was clinically evaluated as normal on his expiration of term of service examination.  Moreover, the first competent medical evidence of a low back disorder appears to be years after service, and following a 2008 motor vehicle accident.

Despite the foregoing, the Board notes that, as with the in-service stressors, the Veteran has supporting lay statements attesting to his back problems following parachute jumps; as well as supporting testimony at the February 2015 hearing.  His family also provided supported statements attesting to his developing recurrent back problems while on active duty.  Further, his service records reflect he has a Parachute Badge, which is consistent with his account of being injured while performing parachute jumps.  Thus, the Board finds, for the purposes of this case, that the Veteran's account of such injury and recurrent back problems is credible.

The Board does reiterate that there is evidence the Veteran injured his back as  result of the 2008 motor vehicle accident.  Nevertheless, an August 2009 private medical statement from a Dr. Johnson noted that the Veteran was thought to suffer from spondylosis that was "aggravated" by the motor vehicle accident.  Moreover, Dr. Johnson stated that the lumbar spine arthritis "pre-existed the accident," and he felt the accident to a reasonable degree of medical certainty most likely exacerbated his previous existing condition.  Further, Dr. Johnson believed the original condition "most likely was caused in large part by his time spent as a paratrooper in the military."

The Board acknowledges that VA examiners in October 2009, July 2010, and August 2013 provided opinions against the Veteran's current low back disorder diagnosed as lumbar spondylosis being etiologically linked to service to include parachute jump injuries.  However, the VA examiners appear to focus on the lack of documented medical treatment for back problems in the service treatment records, as well as the lack of post-service medical treatment until the 2008 motor vehicle accident.  The VA examiners also appeared to acknowledge that such an etiological relationship was within the realm of possibility, but that it was too speculative to conclude such was the case due to the lack of documented medical treatment.

In short, it appears the VA examiners' opinions were promulgated, in part, by doubt as to the validity of the Veteran's account of back injury from the in-service parachute jumps and recurrent back pain since that time.  The Board reiterates, however, that it has already found the Veteran's account of such in-service injury and recurrent symptomatology to be credible for the purposes of this case, particularly in light of the supporting lay statements and hearing testimony.  The only competent medical opinion that appears to be consistent with this finding is that of Dr. Johnson in August 2009.  Nothing in the record causes the Board to doubt Dr. Johnson's qualifications to render a competent medical opinion; or that he was not familiar with the Veteran's medical history.  Further, the Board reiterates that the law mandates resolving all reasonable doubt in favor of the claimant.

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran's current low back disorder of lumbar spondylosis developed as a result of his active service.  Therefore, service connection is warranted for this disability as well.

Analysis - Right hip and ankle

The Veteran essentially contends that he developed recurrent disabilities of the right hip and ankle as a result of the same in-service parachute jumps in which he injured his back.  He has also indicated that these disabilities are secondary to his current low back disorder.

The Board acknowledges that the Veteran, as a lay person, is competent to describe visible symptoms of the right hip and ankle, such as pain.  However, competent medical evidence is generally required to determine whether such complaints are due to a chronic disability as opposed to an acute condition.  Further, this determination is consistent, in part, with the fact that the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

A thorough review of the service treatment and post-service medical records does not show the Veteran has ever been diagnosed with a chronic disability of the right hip or right ankle.  Further, the July 2010 and August 2013 VA examinations had conclusions to the effect there were no clinical or objective findings for diagnosis of a right hip or right ankle condition.  As detailed above, the Board has already found these examinations to be adequate for resolution of these claims.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a chronic disability of the right hip or right ankle at any time during the pendency of this case to include on the VA examinations that were conducted for the specific purpose of addressing these claims.  As such, at no time has he had such disability for VA purposes. 

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a right hip and right ankle disorders.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Service connection for PTSD; major depressive disorder; and panic disorder without agoraphobia is granted.

Service connection for of lumbar spondylosis is granted.

Service connection for a right hip disorder is denied.

Service connection for a right ankle disorder is denied.


REMAND

In regard to the deviated nasal septum claim, the Board acknowledges that the Veteran has been diagnosed with a severe septal deformity, mild external deformity, and functional obstruction.  He maintains that this is a residual of being struck in the nose during the in-service assault that was one of the purported stressors for his PTSD claim.  Although there is no indication of any such injury in the service treatment records, the Board has already found the account of this incident to be credible for purposes of this case.  Nevertheless, it is not clear from the evidence of record whether the current findings are consistent with being residual of such injury.  Therefore, the Board finds that a remand is required in order to accord the Veteran a VA examination to address the nature and etiology of this disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the right knee claim, the Veteran has contended that this disability is due to the same in-service parachute jumps in which he injured his back; and/or as his current low back disorder.  Unlike the claimed right hip and right ankle disabilities discussed above, the record includes competent medical findings of a current right knee disorder to include total right knee arthroplasty.  The Board acknowledges that the November 2010 VA examination found that there was no documentation of a right knee condition on active duty; and that the current right knee condition was more likely than not caused by the 2008 motor vehicle accident.  Nevertheless, the Veteran's account of said in-service injury and recurrent problems appears to be as credible as his similar account regarding the low back for which the Board has determined service connection is warranted.  Moreover, this examination does not appear to address the issue of whether the right knee is secondary to the low back disorder.

Similarly, the Veteran has contended he developed sleep problems while on active duty, and there is supporting testimony to these problems at the February 2015 hearing.  Further, he has contended the sleep apnea is secondary to his already service-connected hypertension and/or atrial fibrillation.  The Board notes the November 2010 VA examination did state that hypertension and atrial fibrillation did not cause obstructive sleep apnea, but did not discuss the issue of secondary aggravation.  To the extent the examiner addressed direct service connection, it only stated there was no documentation of sleep problems while on active duty, although evidence of such was subsequently provided at the February 2015 hearing.

In view of the foregoing, the Board must find that the November 2010 VA examination is not adequate to resolve the Veteran's right knee and sleep apnea claims.  Therefore, a remand is required to accord the Veteran a new examination that does adequately address the nature and etiology of these claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); Colvin, supra.

The Veteran has also contended that his current gastrointestinal disorder is due to injuries he sustained from the parachute jump landings.  As such injuries are deemed to be credible for the purposes of this case, the Board finds that competent medical evidence is required to determine whether such disability may be the result thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.

Regarding the hypertension claim, the Board notes the Veteran has criticized the adequacy and accuracy of the blood pressure readings taken on VA examinations for this claim, to include the most recent examination in August 2013.  Therefore, the Board finds he should be accorded a new examination to evaluate this service-connected disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.

The Board observes that resolution of the these claims may affect whether the Veteran is entitled to a TDIU.  Similarly, the fact the Board has determined service connection is warranted for a psychiatric and low back disorder may affect it as well.  However, the Board is precluded from assigning the initial disability rating(s) and effective date(s) for these disabilities.  Consequently, the TDIU claim is inextricably intertwined with such development, and the Board must defer adjudication of the TDIU claim until it is completed.  Further, he should be provided adequate notice regarding this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU due to service-connected disability.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his deviated nasal septum, right knee, sleep apnea, gastrointestinal complaints, and hypertension since July 2012.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, the RO should obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service deviated nasal septum, right knee, sleep apnea, and gastrointestinal symptomatology; as well as the nature, extent and severity of his hypertension symptoms and the impact of this condition and his other service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the nature and etiology of his claimed deviate nasal septum, right knee disorder, sleep apnea, and gastrointestinal disorder; as well as the current nature and severity of his service-connected hypertension.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Following evaluation of the Veteran, the respective examiner should express an opinion as to whether it is at least as likely as not his current deviated nasal septum, right knee disorder, sleep apnea, and/or gastrointestinal disorder is directly related to service to include his account of in-service injury from the parachute jumps and/or being struck in the nose.  Please note, the Board has determined these accounts to be credible for purposes of this case.

If the Veteran determines the sleep apnea is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by his service-connected hypertension and/or atrial fibrillation.  

Similarly, if the right knee disorder is not directly related to service, the examiner should express an opinion as to whether it is at least as likely as not it was caused or aggravated by his now service-connected low back disorder.

By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review to include the issue of entitlement to a TDIU.  

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


